                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG

DAMON WILLIAM HULLEY,

              Plaintiff,

v.                                                     CIVIL ACTION NO.: 3:19-CV-163
                                                       (GROH)

NORTHERN REGIONAL JAIL,

              Defendant.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Now before the Court is the Report and Recommendation (AR&R@) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 7] on October 7, 2019. In his R&R,

Magistrate Judge Trumble recommends that the Plaintiff’s Complaint [ECF No. 1] be

dismissed with prejudice.

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a plaintiff’s right to appeal this Court’s Order.   28.U.S.C. ' 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three
days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The R&R was mailed to

the Plaintiff on October 7, 2019. ECF No. 7. The R&R was returned as undeliverable

on November 15, 2019. ECF No. 10. Accordingly, the Petitioner did not file objections.

However, “all pro se litigants are responsible for promptly informing the Court of any

change in their address, monitoring the progress of their case, and prosecuting or

defending their actions diligently.” LR PL P 6. Failure to notify the Clerk of Court of an

address change will result in dismissal of the prisoner’s case. Id. Thus, this Court will

review the R&R for clear error.

       Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 7] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein.                  Therefore, the

Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITH PREJUDICE.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the Plaintiff by certified mail, return

receipt requested, at his last known address as reflected on the docket sheet.

       DATED: November 21, 2019




                                             2
